Title: From Thomas Jefferson to Martha Jefferson Randolph, 22 August 1790
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My Dear Daughter
New York Aug. 22. 1790.

The last letter I recieved from you was of the 2d July. In mine of the 14th. inst. to Mr. Randolph I informed him I should set out the next day to Rhode island with the President. I did so, and returned yesterday, after a very pleasant sail of two days going and two days returning thro the Sound. We visited Newport and Providence, where the President was received with great cordiality. He expects to leave this place the 30th. My letter of about that date will inform Mr. Randolph of the day I shall set out from hence, which will probably be about the 1st. of Sep. and allowing for my necessary detention at Philadelphia, I shall in that case be at Monticello between the 14th. and 20th. of September, where I shall hope the pleasure of passing a month with you. I am afraid you will suffer inconvenience from the detention of your harness; but without it I could not have used my carriage till I recieve my own harness from France which I hardly expect now till September.-I think you understood Lady Caroline Tufton was about to be married. But in a London paper put into my hands by Mr. Rutledge I saw her attendance at court mentioned and under the name you knew her by.-We have no news yet whether the war between England and Spain has commenced. Kiss dear Poll for me, and remember me to Mr. Randolph. Adieu my dear. Your’s affectionately,

Th: Jefferson

